MINTON, C.J.,
CONCURRING IN PART AND DISSENTING IN PART:
I fully concur with the majority’s holding that there' was sufficient evidence to support the ALJ’s finding that Parker suffered a work-related injury. But I must respectfully dissent with regard to the majority’s holding that KRS 342.730(4) violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution as an unlawful discrimination on the basis of age. I see no reason justifying our departure from well-established precedent on this exact same issue.
In conducting this constitutional analysis, I wholeheartedly follow the majority’s general approach. The United States Supreme Court has consistently held- that “age is not a suspect classification” for purposes of the Fourteenth Amendment. See Kimel v. Florida Board of Regents, 528 U.S. 62,120 S.Ct. 631, 145 L.Ed.2d 522 (2000). “Age classifications, unlike governmental conduct based on race or gender, cannot be characterized as ‘so seldom relevant to the achievement of any legitimate state interest that laws grounded in such considerations are deemed to reflect prejudice and antipathy.’ ” Id. at 83, 120 S.Ct. 631. This standard echoes fye one in place for equal-protection claims premised on social or economic-class discrimination. In such instances, no suspect class exists, and “a statute will comply with the Fourteenth Amendment’s right to equal protection if it furthers a legitimate state interest and there is any conceivable rational basis for the classes it creates.” Keith v. Hopple Plastics, 178 S.W.3d 463, 466 (Ky. 2005).
So there is no disagreement that the proper standard of review for equal-protection claims based on age or socioeconomic status is rational-basis review—the weakest tier of constitutional scrutiny on appeal. That is, so long as a statute is rationally related to a legitimate government interest, an examining court will not hold the act unconstitutional. See Heller v. Doe, 509 U.S. 312, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993); Keith, 178 S.W.3d at 463. Legislative acts are as such presumed valid and the burden rests with the challenger to prove no rational basis exists for this classification. See Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93 *771S.Ct. 1001, 35 L.Ed.2d 351 (1973) (emphasis added).
The rational-basis test imposes an admittedly enormously high bar for challengers seeking to invalidate perceived unconstitutional statutes. The United States Supreme Court has declared the rational-basis test is the proper measure for distinctions of this type for purposes of the Fourteenth Amendment, and, absent a finding that our own constitution offers heighted equal-protection rights, we are powerless to change that standard today. So in both the majority decision and in my interpretation, KRS 342.730(4) remains constitutionally valid so long as its goals are rationally related to a legitimate state interest. I unfortunately disagree with the majority’s conclusion that the General Assembly has no rational basis in classifying the workforce in this manner.
We dealt with this precise issue just over a decadé ago in McDowell v. Jackson Energy RECC, 84 S.W.3d 71 (Ky. 2002) and Keith. And in the time that has elapsed since, I see no changes or developments in the law other than the composition of this Court. There has been no adjustment in either Kentucky or federal law predicating reconsideration of the wisdom of these relatively recent rulings. As such, I vote to affirm this deeply rooted precedent.
In McDowell, we determined that KRS 342.740(4) exists to avoid duplication of income-replacement benefits. This structure reduces the overall cost of workers’ compensation and improves the economic stability within state government. This reflects a similar policy goal from the pre-1996 tier-down structure that had previously been upheld by this Court. See Wynn v. Ibold, 969 S.W.2d 695 (Ky. 1998). And this view of the benefit structure as “wage-loss” protection by placing a ceiling on combined benefits “was viewed widely as being sound public policy.” Keith, 178 S.W.3d at 467 (referring to Arthur Larson and Lex K. Larson, 9 Larson’s Workers’ Compensation Law § 97.35(a) and (b) (Matthew Bender 1997)). The McDowell Court also relied on the United States Supreme Court decision in Richardson v. Belcher, 404 U.S. 78, 92 S.Ct. 254, 30 L.Ed.2d 231 (1971), in support of its holding, In Belcher, the Court rejected an equal-protection challenge to a portion of the Social Security Act that allowed social security disability benefits to be reduced through overlapping state workers’ compensation benefits. Belcher, 404 U.S. at 92, 92 S.Ct. 254. The McDowell Court found no difference under the rational-basis standard between the federal offset provision and that found in KRS 342.730. And I agree.
The Commonwealth’s goal of financial stability to ensure the overall viability of the state worker’s compensation structure is not one I consider irrational. And it does so by first recognizing that workers’ compensation exists to offset wage-loss resulting from workplace injury and then coordinating the receipt of benefits to avoid duplicate recovery. Essentially, the statute exists to prevent workers eligible for old-age social security benefits from “receiving greater workers’ compensation benefits than similarly situated workers who are totally disabled.” Keith, 178 S.W.3d at 468. Though the statute admittedly, and obviously discriminates against older workers, it advances a legitimate state goal of ensuring the overall viability and stability of the workers’ compensation structure as a whole. While this may appear unfair and exploitative of some of the Commonwealth’s oldest and most vulnerable workers, I am not prepared to say it is unconstitutional to do so.
The majority opinion in fact agrees that the prevention of duplicate benefits and *772the continued solvency of the workers’ compensation system are indeed rational bases for treating those who have qualified for normal social security retirement benefits differently from those who have yet to do so. And though it does not expressly say so, I imagine the majority would also find these state interests legitimate. So according to our highly deferential standard of review, the analysis should end there.
But the majority continues by contrasting the general workers’ compensation structure with the teacher retirement system, a point not raised or argued to us or in the proceedings below. As the majority reminds us, teachers have their own retirement and do not participate in social security. So accordingly, an older teacher who suffers a workplace injury will never be subject to the limitation in KRS 342.730(4) because the teacher will never qualify for social security. This leads to the majority’s ultimate conclusion that there is no rational basis for treating teachers differently from all other workers in the Commonwealth. But that is not the question before this Court in the case before us today.
In addressing this observation, the analysis is no longer a dispute over whether our overall statutory scheme unlawfully discriminates on the basis of age. Instead, the majority takes its eyes off the issue before us and refocuses attention on whether state government unconstitutionally distinguishes benefit availability across different professions. And the majority is justified in recognizing this distinction. Perhaps there is indeed a novel question whether there is a rational basis (or whatever standard is invoked for distinctions of this type—if it even exists) to treat teachers differently from any other worker in the Commonwealth. Maybe the real question at the heart of that issue requires a close examination of the teacher retirement system to see whether there is a good reason to continue to exempt this profession from KRS 342.730(4), or whether this is simply a loophole in the system.
Those disparities considered, that statute simply is not before the court for our review. It has no doubt appeared in cases of this kind, to be sure, and it formed the central basis in Justice Graves’s dissent in McDowell. The majority reprises Justice Graves’s argument, though this time crafted as a majority opinion of this Court. But make no mistake, we have not been tasked with reviewing the exception retired teachers enjoy under the current parameters of the workers’ compensation system. Even entertaining this argument, for the moment, leaves me equally unpersuaded. To me, viewing teacher retirement through the lens of this current matter, I am highly skeptical of its usefulness in conclusively determining that this statute—KRS 342.730(4)—violates the Fourth Amendment’s guarantees of equal protection under the law. And the highly deferential rational-basis standard of review clinches the issue for me. For KRS 342.730(4) to remain constitutional, we need only consider any reasonably conceivable state of facts that could offer a rational basis for the classifications made by the General Assembly in drafting the statute. See Commonwealth Natural Res. & Envtl. Prot. Cabinet v. Kentec Coal Co., Inc., 177 S.W.3d 718, 738 (Ky. 2005) (Cooper, J., concurring in part and dissenting in part). Though certainly some in the majority may conclude there is no conceivable basis of rationality in the statute’s distinction altogether, comparison to the teacher retirement system offers us little to no guidance in reaching a determination either way. Under rational-basis review, “the possibility that a classification might result in some practical inequity does not cause it [the statute] to fail.” Id. As the Supreme Court held in Heller v. Doe by Doe, 509 *773U.S. 312, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993), a statutory classification can fail only if it is completely irrelevant to the achievement of what the majority admits are legitimate state interests. Id. at 324, 113 S.Ct. 2637 (emphasis added).
• Additionally, a statute’s underinclusiveness in achieving its stated purpose is insufficient grounds to hold it unconstitutional under the rational-basis test. See Kentec Coal, 177 S.W.3d at 740. In exercise of its constitutional powers, a legislature is “free to choose to remedy only part of a problem. It may select one phase of a field and apply a remedy there, neglecting the others.” Id. (internal citations omitted). In Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970), the Supreme Court held that the “Equal Protection Clause does not require that a State must choose between attacking every aspect of a problem or not attacking the problem at all. It is enough that the State’s action be rationally based and free from invidious discrimination.” Id. at 486-87, 90 S.Ct. 1153. See also Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 466, 101 S.Ct. 715, 66 L.Ed.2d 659 (1981) (“[A] legislature need not strike at all evils at the same time or in the same way.”). I believe the General Assembly’s failure to include all retired workers in its comprehensive workers’ compensation scheme is this un-derinclusiveness doctrine at work. This incomplete application does not undermine the legislature’s goals or undercut the rationality of its distinction; it only highlights its failure to perfectly tailor its interest across the board. But ultimately, the fact that the line may have been drawn differently at one point is a question more appropriately committed for legislative, rather than judicial, consideration. See United States R.R. Ret. Bd. v. Fritz, 499 U.S. 166, 179, 101 S.Ct. 453, 66 L.Ed.2d 368 (1980).
To me, this distinction actually mitigates accusations of ageism;' the statutory distinction is more about benefit eligibility and less about age discrimination. A distinction between teachers and general workers undoubtedly exists, but I cannot say it is an age-based classification. I am unprepared and unwilling to evaluate these other equal-protection concerns today. I do recognize the majority’s concerns, but I am uncomfortable departing from Court precedent at this juncture.
I must also further take issue that the majority opinion classifies KRS 342.730(4) as unconstitutional special legislation prohibited under Section 59 of the Kentucky Constitution. Unfortunately, like the teacher-retirement exception, no party raised this issue at any point in the proceedings below nor offered any arguments in their brief to us suggesting that this statute is special legislation. Although we may affirm a lower-court ruling for any reason appearing in the record, case law and our own judicial prudence dictate that we should be reluctant to reverse a judgment for reasons not presented on appeal or argued below. And with respect to workers’ compensation, KRS 342.285 further guides us; if the issue is not raised before an Administrative Law Judge, it may not be raised later on appeal. Because this issue appears for the first time in the majority opinion, we should refrain from addressing it without at least inviting the parties to brief this new constitutional argument.
I respectfully dissent as to these portions of the majority opinion.
Hughes and VanMeter, JJ., join.